Judgment unanimously affirmed with costs. Memorandum: The court properly granted summary judgment to plaintiff and properly denied defendants’ motion for leave to serve an amended answer. The record established that plaintiff submitted proof sufficient "to warrant the court as a matter of law in directing judgment in [its] favor” (CPLR 3212 [b]). Plaintiff proved that it performed its subcontract, submitted detailed invoices to support its claims for payment and established that the amount it claimed was the amount actually owing (see, Zambetti v Steinmetz, 205 App Div 520).
Defendants’ motion for leave to amend was committed to the sound discretion of the trial court, whose determination should not be lightly set aside (see, Ross v Ross, 143 AD2d 429). The proposed affirmative defenses would not have added anything to the general denial by defendants in the original answer. (Appeal from Judgment of Supreme Court, Onondaga County, Mordue, J.—Mechanic’s Lien.) Present—Callahan, J. P., Green, Lawton, Boehm and Davis, JJ.